Amended & Restated Appendix A to the Operating Expense Limitation Agreement between Investment Managers Series Trust on behalf of the Funds and WCM Investment Management Fund Operating Expense Limit Effective WCM Focused International Growth Fund Institutional Class 1.25% May 31, 2011 Investor Class 1.50% August 31, 2011 WCM Focused Emerging Markets Fund Institutional Class 1.40% June 28, 2013 Investor Class 1.65% June 28, 2013 WCM Focused Global Growth Fund Institutional Class 1.25% June 28, 2013 Investor Class 1.50% June 28, 2013 Amended and approved by the Board on June 29, 2013. Agreed and accepted this day of , 2013. INVESTMENT MANAGERS SERIES TRUST WCM INVESTMENT MANAGEMENT By: By: Print Name: Print Name: Title: Title: 1
